DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4, 5, 7, 9, 11, 12, 16, 17, 19, 21, 24, 28, 29, 31, 33, and 36 are objected to because of the following informalities: the claims employ multiple dependent claim language (e.g., “the processor of any of claims _____”) without naming multiple claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 3, 10, 11, 14, 15, 22, 23, 26, 27, 34 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 recite that the (external to the processor) component comprises flash memory to store firmware.  Claim 3 recites that the firmware comprises BIOS or EFI, and claims 10 and 11 recite that the user access the firmware to set/update values for the cores.  The original specification fails to provide support for these claims.  While the specification broadly discloses that flash memory may exist in the system [Fig. 5: flash 522]¸the specification fails to teach that this flash memory stores the BIOS which is the external component that interfaces with the messaging interface of the multi-core processor.  The specification also broadly teaches that the external component interfaced with the messaging interface may be a BIOS [para. 0022], and that a user may program the voltage for each core [para. 0021].  However, the specification fails to teach the specific embodiment wherein the user has access to either flash 522 or the BIOS interfaced with the multi-core processor to update values for the cores.    Claims 14, 15, 22, 23, 26, 27, 34 and 35 are rejected on the same basis.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 25-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they recite a machine-readable medium without explicitly disavowing transitory embodiments.
Claims 25-36 are rejected because the Applicant has not provided evidence that the term “machine-readable medium” (MRM) excludes non-statutory subject matter.  The broadest reasonable interpretation (BRI) of MRM includes both transitory and non-transitory media.  Additionally, the specification explicitly describes a MRM as including non-statutory media (see paragraph 00051).  Absent an explicit and deliberate limiting definition, or a clear differentiation between non-transitory and transitory media in the disclosure, the words "storage", "recording", “tangible”, etc. are also insufficient to convey only statutory embodiments to one of ordinary skill in the art.  Therefore, the claims are directed towards non-statutory subject matter since MRM may be interpreted to include transitory media.  Transitory media cannot be classified as a machine, process, article of manufacture, or composition of matter as required by 35 U.S.C. 101.  The Examiner recommends that all instances of MRM be amended to specifically recite non-transitory media.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 8-13, 15, 16, 20-25, 27, 28, and 32-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-7, 10-13, and 16-20 of U.S. Patent No. 10,013,392.  Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are anticipated by, or obvious variants of, the patent claims.  The application claims are broader in some respects compared to the patent claims, and are therefore rejected because the limitations of the application claims are recited in the patent claims.  For example, application claim 1 recites a plurality of embedded values, a messaging interface, and a PCU in broader fashion compared to claim 1.  Consequently, patent claim 1 anticipates application claim 1 in those respects.  Additionally, while patent claim 1 does not recite architecturally identical cores, that feature is recited in patent claim 20.  The combination of patent claims 1 and 20 anticipate application claim 1.  The dependent claims of the application likewise have counterpart claims in the patent with similar scope.  For example, claims 2-4 and 8-12 are anticipated by, or obvious variants of, patent claims 1 (first memory), 3, 6, 7, and 10.  Similar reasoning may be applied to the remainder of the application claims, which repeat the limitations of claims 1-4 and 8-12.
Claim 1-4, 7-13, 15, 16, 19-25, 27, 28, and 31-36 rejected on the ground of nonstatutory double patenting as being unpatentable over
claims 1, 3, 5-7, 10-14, and 16-19 of U.S. Patent No. 10,783,110 in view of Ganesan et al., U.S. Patent Application Publication No. 2015/0006915, and
claims 1-4, 6-9, 11, 13, 15-17, and 20 of U.S. Patent No. 11,216,409 in view of Ganesan et al., U.S. Patent Application Publication No. 2015/0006915.
The claims of the ‘110 and ‘409 patents are similar in scope to those of the ‘392 patent, and both the ‘110 and ‘409 patents have Terminal Disclaimers against the ‘392 patent.  The basis for the double patenting rejection based on the ‘392 patent is therefore applicable to the ‘110 and ‘409 patents.  
The ‘110 and ‘409 patent claims do not recite a plurality of architecturally identical cores having a first and second core with a respective different first and second physical characteristic.  Ganesan discloses a plurality of architecturally identical cores, wherein a first core of the plurality of architecturally identical cores has a first physical characteristic and a second core of the plurality of architecturally identical cores has a second physical characteristic that is different than the first physical characteristic [para. 0002: A voltage-frequency (V-F) characteristic of a component specifies a minimum voltage to be supplied in order to support operation of the core at a corresponding frequency, and is related to its physical characteristics including manufacturing variations between components of the same type, intra-die effect etc. For example, different cores in a multi-core processor have unique V-F characteristics because of their physical/manufacturing properties. As a result, each component can be represented by a unique V-F table ("VID table") based on the V-F characteristic.].  It would have been obvious to one of ordinary art, before the effective filing date of the claimed invention, to combine the teachings of the ‘110 and/or ‘409 patents with Ganesan by employing the processes of the patents in a multicore processor as taught by Ganesan.  The patent claims recite that the invention is directed towards a multicore processor.  Ganesan teaches that in multicore processors where the cores are of the same type, manufacturing variations will result in architecturally identical cores with different physical properties.  Therefore, it would have been obvious to one of ordinary skill in the art that the multicore processors of the patent claims would have manufacturing variations resulting in different physical properties, as taught by Ganesan.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 13-21, and 25-33 are rejected under 35 U.S.C. 103 as being unpatentable over Ganesan et al., U.S. Patent Application Publication No. 2015/0006915, in view of Wu et al., U.S. Patent Application Publication No. 2010/0115300.
Regarding claim 1, Ganesan discloses a processor [Fig. 1] comprising:
a plurality of architecturally identical cores, wherein a first core of the plurality of architecturally identical cores has a first physical characteristic and a second core of the plurality of architecturally identical cores has a second physical characteristic different from the first physical characteristic [para. 0002: A voltage-frequency (V-F) characteristic of a component specifies a minimum voltage to be supplied in order to support operation of the core at a corresponding frequency, and is related to its physical characteristics including manufacturing variations between components of the same type, intra-die effect etc. For example, different cores in a multi-core processor have unique V-F characteristics because of their physical/manufacturing properties. As a result, each component can be represented by a unique V-F table ("VID table") based on the V-F characteristic.], 
wherein a plurality of embedded values corresponding to the plurality of architecturally identical cores are included in the processor, an embedded value to be used to determine a default voltage for a respective core of the plurality of architecturally identical cores [Fig. 1: VID tables 114]; and 
a processor control unit, PCU, to set a voltage of a core of the plurality of architecturally identical cores based on a value of the one or more values provided by the component, the voltage different from the corresponding default voltage [Fig. 1: frequency/voltage control logic; para. 0035: At block 502, a request to change frequency of operation of the core to a requested frequency is received from the core by a PCU of the processor.].
Ganesan does not disclose a messaging interface to communicatively couple the processor to a component, the component to provide one or more values corresponding to one or more of the architecturally identical cores.
Wu discloses a system with a messaging interface to communicatively couple the processor to a component, the component to provide one or more values corresponding to one or more of the architecturally identical cores [Fig. 2: control circuit 380; para. 0020: The computer keyboard is connected with the control circuit for generating a frequency- increasing signal, a frequency-decreasing signal, a voltaqe-increasing siqnal or a voltage-decreasing siqnal. Under control of the control circuit, the clock frequency generated by the clock generator is adjusted according to the frequency-increasing signal or the frequency-decreasing signal, and the operating voltage outputted by the voltage requlator is adjusted according to the voltaqe-increasing siqnal or the voltaqe- decreasing siqnal.].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Ganesan and Wu by modifying Ganesan to include a component that provides access from outside the processor to set voltages of the plurality of cores, as taught by Wu. Both Ganesan and Wu are directed towards processor systems and techniques for controlling power generally, and voltage of a processor core specifically. The teachings of Wu would have improved the system of Ganesan by enabling a user to control the operating voltage and/or frequency of the processor [para. 0002, 0005].
Regarding claims 2 and 3, Wu teaches that the component comprises a firmware comprising a BIOS [para. 0031, 0033: BIOS enables voltage/frequency changes via keyboard].
Regarding claim 4, Ganesan teaches that the one or more values comprise voltage values [Fig. 5, steps 506 and 508]. Wu teaches that the values include an offset from the embedded values [para. 0043: voltage increments].
Regarding claim 5, Ganesan teaches that the first physical characteristic includes a first frequency and/or performance level and the second physical characteristic includes a second frequency and/or performance level [para. 0002: For example, different cores in a multi-core processor have unique V-F characteristics because of their physical/manufacturing properties. As a result, each component can be represented by a unique V-F table ("VID table") based on the V-F characteristic.].
Regarding claim 6, any of the cores of Ganesan may be construes as a first core with a first frequency and/or performance level.  Any arbitrary core receiving a new voltage level may be construed as the first core, and therefore the new voltage level is “associated” with the first frequency and/or performance level.
Regarding claim 7, Ganesan teaches that the PCU is to execute microcode to cause the core of the one or more architecturally identical cores to operate at the voltage [para. 0055].
Regarding claim 8, Wu discloses an external voltage regulator coupled to the processor
of Wu [Fig. 2: voltage regulator 390]. It would have been obvious to one of ordinary skill in the
art to further modify Ganesan in view of Wu to employ a voltage regulator external to the SoC.
The teachings of Wu would have been obvious as providing an equivalent function external to
the processor SoC as the internal regulators of Ganesan [Wu, para. 0028].
	Regarding claim 9, Ganesan and Wu discloses a memory comprising instructions executed by the PCU to:
determine the voltage based on communication with the component over the messaging interface [Wu, para. 0020], and 
independently set the respective core of the plurality of architecturally identical cores to the voltage [Ganesan, para. 0036: “In one embodiment, each such core may be of an independent power domain and can be configured to operate at an independent voltage and/or frequency, and to enter turbo mode when available headroom exists.”].
Regarding claims 13-21, and 25-33, Ganesan and Wu disclose the processor of claims 1-9, and also the method executed by the claimed processor, and the medium storing instructions for executing the claimed method.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Reddy et al., U.S. Patent Application Publication No. 2008/0282102, discloses a processor that receives a frequency value via a bus interface and uses the frequency value to retrieve supply voltage values for a processor core from a lookup table [Fig. 2, 5; para. 0079].
Nguyen, U.S. Patent No. 6,769,069, discloses a system that overrides a default voltage a processor by changing a register bit in an interface chip corresponding to the processor [abstract].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181. The examiner can normally be reached Tuesday to Friday and every other Monday, 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov